Order of the Appellate Term reversing a judgment of the City Court of the City of New York, County of Richmond, entered on a verdict in favor of plaintiff, and dismissing the complaint, reversed on the law, the judgment entered thereon vacated, and the original judgment of the City Court affirmed, with costs in this court and in the Appellate Term. The issues of negligence and contributory negligence were properly submitted to the jury, and the verdict is amply sustained by the evidence. The case of Robinson v. Piskosh, Inc. (259 App. Div. 544) is readily distinguishable. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.